Citation Nr: 0012132	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  95-13 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent from May 
18, 1993 to November 2, 1995, and in excess of 30 percent on 
and after November 3, 1995 for partial paralysis of the left 
upper extremity (major).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from December 1970 to March 
1975 and from December 1981 to April 1988.

The current appeal arose from a November 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The RO denied entitlement to an evaluation in excess of 10 
percent for impairment of the left median nerve.

In February 1996 the RO granted entitlement to an increased 
evaluation of 30 percent for partial paralysis of the left 
upper extremity effective from November 3, 1995.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development and adjudicative action in 
March 1997.

In December 1999 the RO affirmed the 30 percent evaluation 
for partial paralysis of the left upper extremity, and the 
case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran had no more than mild incomplete paralysis of 
the left median nerve, or additional functional loss due to 
pain or other pathology from May 18, 1993 to November 2, 
1995.

2.  The veteran has had no more than moderate incomplete 
paralysis of the left median nerve or additional functional 
loss due to pain or other pathology since November 3, 1995.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent from 
May 18, 1993 to November 2, 1995, and in excess of 30 percent 
on and after November 3, 1995 for partial paralysis of the 
left median nerve have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.124a, Diagnostic Code 8515 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses the veteran 
was evaluated on occasion for complaints of left upper 
extremity symptomatology, for the most part the left arm and 
shoulder.

A November 1980 VA general medical examination disclosed no 
significant left upper extremity abnormalities.  The veteran 
was reported as left-handed.

VA conducted a medical examination of the veteran in August 
1988.  He reported having sustained a neck injury while 
lifting a heavy object in September 1987.  He stated that he 
could not lift anything heavy with the left shoulder since to 
do so was painful.  He related that as a result of the 1987 
injury he sustained a pinched nerve in the left arm.  
Examination concluded in diagnoses of a neck injury by 
history only, left shoulder pain by history only, and left 
arm radiculopathy.  

Electromyographic and nerve conduction velocity examination 
was summarized as an abnormal study of the left upper 
extremity, median nerve carpal tunnel syndrome, mild, with no 
associated distal denervation.

The RO granted entitlement to service connection for 
impairment of the left median nerve (major), with assignment 
of a 10 percent evaluation when it issued a rating decision 
in October 1988.

The veteran filed a claim of entitlement to an increased 
evaluation for his partial paralysis of the left upper 
extremity on May 18, 1993.

A VA outpatient treatment report shows the veteran was 
evaluated for chronic left shoulder pain.


VA conducted a medical examination of the veteran in 
September 1993.  The veteran reported that while on active 
duty a tail gate of a truck he was maneuvering fell striking 
both of his shoulders posteriorly.  Since that time he had 
had pain and tingling in both shoulders.  He also complained 
of a slight tenderness over these areas with gentle pressure 
applied by the examiner.  The examiner noted that the veteran 
had been frequently tested to ascertain the cause of his 
pain.  A computerized tomographic scan of the cervical spine 
was reported as normal.  

The VA examiner noted that during the course of the 
examination he had the impression that there might be some 
cervical displacement or injury that might be causing his 
tingling and slight pain in the course of the median nerve in 
both arms and palms.  X-rays of the neck were normal.  
Movements and flexions of the neck were also normal.  Low 
back flexions were also normal.  On neurological evaluation 
the twelve cranial nerves were normal.  Coordination was 
slightly reduced in the left arm, but good in the right arm.  

The examiner noted that as the examination was concluded, he 
was still unable to locate or place any finding of pathology.  
He noted it was possible by means of electrical stimulation, 
additional information might be derived from the veteran's 
symptoms in both arms.  He recorded that whatever it was, it 
was causing very little disability if any except slight 
discomfort.  The examiner diagnosed residuals of injury to 
the shoulders posteriorly while in Germany resulting in pain 
and tingling along the course of each tenth nerve.

VA conducted a neurological examination of the veteran in May 
1994.  He recounted his history of trauma, and complained of 
pain in the left chest wall, dragging of the left leg, 
problems walking, constant nervousness in the form of shaking 
and trembling of his left arm, thigh, leg, and ankle.  On 
examination there was no deficit in the upper extremities.  

The examiner recorded that the neurological examination was 
normal.  The diagnosis shows normal electromyogram and nerve 
conduction study of the left upper extremity without any 
evidence of left median nerve entrapment or peripheral 
neuropathy with some functional findings on examination.

Associated with the claims file are additional VA medical 
treatment reports dated during the mid 1990's primarily 
referable to unrelated symptomatology and disorders.

VA conducted a general medical examination of the veteran on 
November 3, 1995.  He pertinently stated that his pain and 
loss of function of the left arm was greater than at the time 
of his last examination.  There was some decrease in the 
strength of the left arm and grip.  There was no noticeable 
muscle atrophy.  The examiner recorded that other than the 
aforementioned moderate strength and grip loss of the left 
upper extremity, the examination was unremarkable.  An 
electromyographic study was recommended to determine actual 
loss of nerve conduction in the left upper extremity.  The 
examiner diagnosed partial paralysis of the left upper 
extremity secondary to blunt trauma to the thoracic spine.  

VA conducted a medical examination of the veteran in June 
1997.  The examiner recorded that the veteran was referred 
for nerve conduction velocity and or electromyographic 
studies.  The veteran presented with complaints of pain, 
paresthesias, and weakness in the left arm and shoulder.  He 
stated that the pain and paresthesias in the left arm were 
getting progressively worse.  On examination there was a very 
obvious effort on the veteran's part to show severe weakness 
in the left shoulder and arm, when in truth there appeared to 
be none, according to the examiner.  

Nerve conduction velocity studies showed normal distal 
latencies and conduction velocities.  There was a very 
equivocal increased latency for the left median F wave as 
compared to the right.  The examiner recorded that the 
electromyograms of the cervical paraspinous muscles and left 
upper extremity were normal.  

The examination impression was normal nerve conduction 
velocity and electromyogram of the left upper extremity, 
showing no evidence of neuropathy, plexopathy, or 
radiculopathy.


Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings contained in the rating 
schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
disease and injuries incurred in or aggravated during 
military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

A 10 percent evaluation may be assigned for mild incomplete 
paralysis of the major median nerve.  A 30 percent evaluation 
may be assigned for moderate incomplete paralysis of the 
major median nerve.  A 50 percent evaluation may be assigned 
for severe incomplete paralysis of the major median nerve.  
38 C.F.R. § 4.124a;  Diagnostic Code 8515.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain 
with flare-ups with limitation of motion of the left upper 
extremity is proper.

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  

In addition, the regulations state that the functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement that normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his partial 
paralysis of the left upper extremity is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); that is, a plausible 
claim has been presented.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected partial paralysis of the left upper 
extremity (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the March 
1997 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard 
the veteran was afforded the opportunity to submit additional 
evidence.  He was afforded a contemporaneous examination by 
VA to assess the nature and extent of severity of his left 
upper extremity partial paralysis.  This supplemented the 
record which already had VA examinations of record in 
addition to a substantial quantity of medical documentation.  
The Board is not aware of any additional evidence that has 
not already been requested and/or obtained which is pertinent 
to the veteran's claim.

The veteran seeks entitlement to an evaluation in excess of 
10 percent for his partial paralysis of the left upper 
extremity from the date of his reopened claim, May 18, 1993, 
to the date prior to the granted increased evaluation of 30 
percent, November 2, 1995.  

Partial paralysis of the left upper extremity was rated as no 
more than 10 percent disabling from May 18, 1993, to November 
2, 1995.  The 10 percent evaluation contemplated not more 
than mild incomplete paralysis of the left upper extremity 
under diagnostic code 8515.

The evidential record during this period of time shows that 
the veteran was seen by VA on an outpatient basis for 
complaints of shoulder pain in June 1993, and was formally 
examined by VA in September 1993 and May 1994.  

The September 1993 VA examination report shows the VA 
examiner specifically recorded that the veteran's symptoms, 
regardless of symptomatology, were causing very little if any 
disability except slight discomfort.  No neurological deficit 
of the left upper extremity was found on examination in May 
1994.  The above evidence is consistent with the 10 percent 
evaluation effective during the subject period of time as no 
more than mild disablement was apparent which is consistent 
with the 10 percent evaluation under diagnostic code 8515.

The VA examination which was conducted on November 3, 1995, 
constituted the basis of the RO's grant of an increased 
evaluation of 30 percent.  The 30 percent evaluation under 
diagnostic code 8515 contemplates moderate incomplete 
paralysis of the major median nerve.  The November 3, 1995 VA 
examination report disclosed strength and grip loss of the 
left upper extremity classified by the VA examiner as 
moderate in nature, consistent with the granted 30 percent 
evaluation.  

The examination on remand of the case conducted in June 1997 
disclosed that although the veteran made an effort to 
demonstrate severe disablement of the left upper extremity, 
there actually was none according to the examiner.  Also, 
electromyographic and nerve conduction velocity studies of 
the left upper extremity were reported as normal.  The above 
clinical findings can hardly be said to reflective severe 
incomplete paralysis of the left upper extremity upon which 
to predicate assignment of the next higher evaluation of 50 
percent.




The Board has considered functional loss due to pain in the 
left upper extremity during the subject periods of time, and 
has found no basis upon which to predicate assignment of an 
increased evaluation with application of the criteria 
pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59.  In this regard, 
the VA examinations of record are silent as to any functional 
loss due to pain not already contemplated in the 10 percent 
and 30 percent evaluations assigned during the subject 
periods of time.  

From the time of the 1993 VA examination when disablement of 
the left upper extremity was classified as mild to the 1997 
VA examination when the disablement was considered to be 
nonexistent, the Board finds no basis upon which to predicate 
assignment of an increased evaluation.  This includes the 
November 3, 1995 VA examination at which time the left upper 
extremity disablement was described as moderate, in other 
words, consistent with the 30 percent evaluation granted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent from May 18, 1993 to 
November 2, 1995, and in excess of 30 percent on and after 
November 3, 1995, for partial paralysis of the left upper 
extremity.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Other Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.




In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the veteran the criteria for assignment of an 
extraschedular evaluation, and discussed them in light of his 
claim.  The RO denied the veteran's claim on this basis.  The 
Board agrees with the determination of the RO.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the partial paralysis of 
the left upper extremity has not required frequent inpatient 
care, and has not been shown to interfere with employment 
especially in view of its having been classified as mild or 
nonexistent.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
partial paralysis of the left upper extremity.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

Entitlement to an evaluation in excess of 10 percent from May 
18, 1993 to November 2, 1995, and in excess of 30 percent on 
and after November 3, 1995 for partial paralysis of the left 
median nerve is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

